Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed an unobvious improvement over the prior art found in U.S. Patent Publication 2015/0101679. U.S. 2015/0101679 discloses a plunger system for the fluid end of a pump, the plunger system comprising an elongated plunger piston having a first end, a second end and an outer surface and a lubrication valve and the method of reciprocating a plunger piston with a pump between a withdrawn and extended position.  
The prior art fails to disclose a fluid cavity formed within the elongated plunger piston extending from adjacent the first end to the second end of the plunger piston; an intensification valve positioned in the fluid cavity adjacent the second end of the piston and movable along a portion of the fluid cavity between a first position and a second position; and the lubrication valve being positioned in the fluid cavity; and at least one outlet tube extending from the outer surface of the plunger piston to a location along fluid cavity between the intensification valve and the lubrication valve as recited in claim 20 and 30. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745